DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on December 8, 2021 is acknowledged.  Applicant has cancelled claims 11-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5:  It is unclear if the “one of the plurality of panels has an angled groove” refers to a new groove or if it modifies one of the assembly or installment notches.

Regarding claim 10:  It is unclear what it means that the panels are not slideably connected to at least one other panel.  Does this mean the panels are in an unassembled state?  It is assumed so and will be examined accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson Jr. (US Patent No 4,785,604) (“Johnson”).

Referring to claim 1:  Johnson teaches a plurality of panels (items 104 and 108), a plurality of assembly notches (item 106) having respective widths equal to or greater than the thickness of each of the plurality of panels; and a plurality of installment notches (item 114a) each disposed at an outer edge of the ceiling system; wherein: each of the plurality of panels is slideably connectable to at least one other panel through respective assembly notches (figure 3) such that when two panels are connected to each other, the two connected panels are rotatable about an assembly notch, relative to one another (figure 2c and 3); and the rotatable connection of the panels enables collapsibility of the ceiling system (figure 2c). Johnson does not teach each panel comprising: a length of at least about 16-inches; a height of at least about 1-inch; a thickness equal to or less than about 1/8-inch; the panels connectable to form a ceiling system.  However, it would have been obvious matter of design choice to choose any specific dimensions of the panels, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).  Additionally, it would be obvious to install the panels in any intended installation such as a ceiling in order to diffuse light.  Corrugated or honeycomb light diffusers are well known in the art to provide lightweight light diffusion.

Referring to claim 2:  Johnson teaches all the limitations of claim 1 as noted above.  Johnson does not teach one or more of the plurality of panels comprises a textile material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make one or more of the plurality of panels from a textile, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)  Textiles are lightweight and can be strong for their weight.

Referring to claim 3:  Johnson teaches all the limitations of claim 1 as noted above.  Additionally, Johnson teaches one or more of the plurality of panels comprises a thermoplastic material (col 8, lines 1-14).

Referring to claim 4:  Johnson teaches all the limitations of claim 1 as noted above.  Johnson does not specifically teach one or more of the plurality of panels comprises a composite material of a textile and a thermoplastic.  However, Johnson teaches a thermoplastic reinforced with fibers (col 8, lines 1014.  It would have been obvious to one of ordinary skill in the art to reinforce the thermoplastic with a textile as it is well known to provide reinforcement through a textile such as a fiberglass mat.

Referring to claim 7:  Johnson teaches all the limitations of claim 1 as noted above.  Additionally, Johnson teaches two panels of the plurality of panels that are slideably connectable are angled perpendicular, relative to one another (figure 4).

Referring to claim 8:  Johnson teaches all the limitations of claim 1 as noted above.  Additionally, Johnson teaches two panels of the plurality of panels that are slideably connectable are angled non-perpendicular, relative to one another (figure 2E).

Referring to claim 9:  Johnson teaches all the limitations of claim 1 as noted above.  Additionally, Johnson teaches each of the plurality of panels is slideably connected to at least one other panel through respective assembly notches to form the ceiling system and the ceiling system is collapsed (figure 1 and 2c).

Referring to claim 10:  Johnson teaches all the limitations of claim 1 as noted above.  Additionally, Johnson teaches each of the plurality of panels is not slideably connected to at least one other panel (figures 5-8).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  While Johnson teaches an angled groove in figure 8, Johnson does not teach the specific t-shaped installment notch.  The closest prior art of record being Posey Jr. et al. (US Patent No 5,797,236) teaches an installment notch but does not teach the specific orientation nor would it have been obvious to modify Johnson with Posey to arrive at the instant invention.  Additionally, the prior art of record does not teach the combination of notches on the panel with the installment notch being on a transverse edge of the panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635